DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the semiconductor region of the first conductivity type” (lines 13 and 15-16 on page 1; lines 3-4, 6, and 29-30 on page 2; line 14-15 and 30 on page3; line 1 on page 4) and “the semiconductor region of the second conductivity type” (lines 14-15 and 17 on page 1; lines 7 and 26-29 on page 2; lines 29-30 on page 3) that lack antecedent basis because it is unclear whether “the semiconductor region of the first conductivity type” and “the semiconductor region of the second conductivity type” were intended to relate back to “at least one semiconductor region of the first conductivity type” (lines 11-12) and “at least one semiconductor region of the second conductivity type” (lines 12-13) or to set forth an additional semiconductor region of the first conductivity type and an additional semiconductor region of the second conductivity type, respectively.
Claim 1 recites limitations “the collector region” (line 24 on page 1) and “the buffer region” (lines 23-24 and 26-27 on page 1) that lack antecedent basis because it is unclear whether “the collector region” and “the buffer region” were intended to relate back to “at least one collector region of the second conductivity type” (lines 22-23 on page 1) and “at least one buffer region of the first conductivity type” (line 23 on page 1) or to set forth an additional collector region and an additional buffer region, respectively.
Claim 1 recites limitations “the insulated dielectric layer” (line 1 on page 2) and “the conductor region” (lines 8 and 13 on page 2) that lack antecedent basis because it is unclear whether “the insulated dielectric layer” and “the conductor region” were intended to relate back to “at least one insulated dielectric layer” (line 28 on page 1, line 1 on page 2) and “at least one conductor region” (line 1 on page 2) or to set forth an additional insulated dielectric layer and an additional conductor region, respectively.
Claim 1 recites limitations “the conductor regions in the trench gate structures” (line 11 on page 4 of claim 1) that lack antecedent basis because it is unclear whether “the conductor regions in the trench gate structures” were intended to relate back to “a trench gate structure” (line 6 on page 1 of claim 1), “at least one first-type trench gate structure” (line 15 on page 2 of claim 1),  “at least one second-type trench gate structure” (line 18 on page 2 of claim 1),  “at least one third-type trench gate structure” (lines 19-20 on page 2 of claim 1) or to set forth additional trench gate structures having conductor regions.
Claim 1 recites limitations “the third-type trench gate structure” (line 25 on page 3 of claim 1) that lack antecedent basis because it is unclear whether “the third-type trench gate structure” were intended to relate back to “at least one third-type trench gate structure” (lines 19-20 on page 2 of claim 1) or to set forth additional trench gate structure. Also, it is unclear whether “the third-type trench gate structure” that is in direct contact with the gate (as recited in line 10 on page 4 of claim 1) is the same as “a trench gate structure” that is in direct contact with the gate (as recited in lines 13-14 on page 2 of claim 1) or a different structure from “a trench gate structure” defined in line 6 (page 1 of claim 1).
Claim 1 recites limitations “the first-type trench gate structure” (line 22 on page 2 of claim 1) that lack antecedent basis because it is unclear whether “the first-type trench gate structure” were intended to relate back to “at least one first-type trench gate structure” (line 15 on page 2 of claim 1) or to set forth additional trench gate structure.
Claim 1 recites limitations “the second-type trench gate structure” (line 10 on page 3 of claim 1) that lack antecedent basis because it is unclear whether “the second-type trench gate structure” were intended to relate back to “at least one second -type trench gate structure” (line 18 on page 2 of claim 1) or to set forth additional trench gate structure.
The term “close” in claims 4-7 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 8 recites limitations “the trench gate structures” that lack antecedent basis because it is unclear whether “the trench gate structures” were intended to relate back to “a trench gate structure” (line 6 on page 1 of claim 1), “at least one first-type trench gate structure” (line 15 on page 2 of claim 1),  “at least one second-type trench gate structure” (line 18 on page 2 of claim 1),  “at least one third-type trench gate structure” (lines 19-20 on page 2 of claim 1) or to set forth additional trench gate structures.
Claims 9 and 10 recites limitations “the effective donor impurities” and “the effective acceptor impurities” that lack antecedent basis because “effective donor impurities” and “effective acceptor impurities” were not defined by the clams.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,737,491 to Hotta et al. (hereinafter Hotta) in view of Hirler et al. (US 2015/0115355, hereinafter Hirler), Takahashi et al. (US 2009/0283797, hereinafter Takahashi), and Naijo (US 2014/0077255).
With respect to Claim 1, Hotta discloses a superjunction insulated gate bipolar transistor device (e.g., IGBT) (Hotta, Fig. 13, Col. 1, lines 13-23; Col. 2, lines 64-67; Col. 3, lines 1-17; Col. 6, lines 26-49; Col. 7, lines 37-67; Col. 8, lines 1-67; Col. 9, lines 1-2; Col. 16, lines 38-67Col. 17, lines 1-23), a cell structure of the device comprising:
a voltage sustaining layer (e.g., 26, the drift region including super-junction structure to control breakdown voltage is interpreted as a voltage sustaining region) (Hotta, Fig. 13, Col. 16, lines 38-40; lines 61-63; Col. 8, lines 5-12), a collector structure (e.g., a collector region 22 coupled with collector electrode C) (Hotta, Fig. 13, Col. 7, lines 54-57; Col. 8, lines 5-12) in contact with a bottom plane of the voltage sustaining layer (26), a base region (e.g., a body region 28) (Hotta, Fig. 13, Col. 7, lines 46-49; Col. 8, 
the voltage sustaining layer (26) (Hotta, Fig. 13, Col. 16, lines 40-51) is composed of at least one semiconductor region (e.g., n-type columns 25) of the first conductivity type and at least one semiconductor region (e.g., p-type columns 23) of the second conductivity type, the semiconductor region (25) of the first conductivity type of the voltage sustaining layer (26) is in contact with the semiconductor region (23) of the second conductivity type of the voltage sustaining layer (26), and a contact surface formed by the semiconductor region of the first conductivity type of the voltage sustaining layer and the semiconductor region of the second conductivity type of the voltage sustaining layer is perpendicular (e.g., orthogonal) to the collector structure and the base region; the voltage sustaining layer (26) and the base region (28) are not in direct contact, but are in indirect contact via a carrier storage layer (e.g., n+ - type region 40a to accumulate the carriers in the drift region 26) (Hotta, Fig. 13, Col. 16, lines 52-59) of the first conductivity type;
the collector structure (e.g., 22/C) (Hotta, Fig. 13, Col. 7, lines 52-57; Col. 8, lines 5-12) is composed of at least one collector region (e.g., p+ -type collector region 22) of the second conductivity type and at least one buffer region (e.g., n+ - type buffer region 24) of the first conductivity type, the buffer region (24) is in contact with the voltage sustaining layer (26), and the collector region (22) is in direct contact with the collector (C);
the voltage sustaining layer (26) is in direct contact with the buffer region (24);

the cell structure includes at least one first-type trench gate structure (32/33) configured for providing a carrier path (e.g., during an operation of the device, the voltage is applied to the collector region 22 and to the trench gate 32, and the hole carriers injected for the collector region 22 to the drift region 26 ae discharge to the emitter electrode E via the body region 28 and the body contact region 34) (Hotta, Fig. 13, Col. 8, lines 33-36; lines 48-54) of the second conductivity type and at least one third-type trench gate structure (32/33, another gate structure) configured for providing a carrier path of the second conductivity type;
the first-type trench gate structure configured for providing a carrier path of the second conductivity type includes at least one insulated dielectric layer (33) and at least one conductor region (32), the insulated dielectric layer (33) of the first-type trench gate structure configured for providing a carrier path of the second conductivity type is in direct contact with the base region (28), the carrier storage layer (40a), and the semiconductor region of the first conductivity type (25) of the voltage sustaining layer; the conductor region (32) of the first-type trench gate structure configured for providing a carrier path of the second conductivity type is in direct contact with the insulated dielectric layer (33) of the first-type trench gate structure configured for providing a carrier path of the second conductivity type, and is isolated from the emitter region (36), the base region (28), the carrier storage layer (40a) and the voltage sustaining layer (26) by the insulated dielectric layer (33) of the first-type trench gate structure configured for providing a carrier path of the second conductivity type;

the conductor regions (32) (Hotta, Fig. 13, Col. 7, lines 60-61) in the trench gate structures are composed of a polycrystalline semiconductor material;
at least one heavily doped region (e.g., p+ - type contact 34) (Hotta, Fig. 13, Col. 7, lines 42-46; Col. 8, lines 5-12) in the base region (28) is in direct contact with the emitter (E);
when the first conductivity type is n-type, the second conductivity type is p-type, and the carrier of the second conductivity type is a hole.
	Further, Hotta does not specifically disclose (1) the insulated dielectric layer of the first-type trench gate structure is in direct contact with the semiconductor region of the second conductivity type of the voltage sustaining layer; at least one heavily doped region in direct contact with the emitter to form an ohmic contact; (2) a conductor covering the trench gate structure, and the conductor region of the trench gate structure is in direct contact with the gate; the conductor region of the third-type trench gate structure is in direct contact with the gate; the conductor region of the first-type trench gate structure configured is in direct contact with the emitter; (3) a heavily doped polycrystalline semiconductor material.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta by forming a trench-gate structure extending into the p-type region of the super-junction structure of the drift region as taught by Hirler, wherein the emitter electrode is in ohmic contact with the p+ type body contact of Hotta as the ohmic contact between the source electrode and the body region of Hirler to have the insulated dielectric layer of the first-type trench gate structure is in direct contact with the semiconductor region of the second conductivity type of the voltage sustaining layer; at least one heavily doped region in direct contact with the emitter to form an ohmic contact in order to provide improved super-junction device having improved gate-drain to gate-source capacitance ratio and to provide the desired switching characteristics of the device (Hirler, ¶0002, ¶0007, ¶0025-¶0028, ¶0044-¶0046).
Regarding (2), Takahashi teaches forming an IGBT device (Takahashi, Fig. 1, ¶0027, ¶0028, ¶0055-¶0078) comprising a plurality of gate structures (e.g., 121/129 and 120/119), wherein the gate wiring (135) is a conductor directly connected to the trench gate structure (120) to apply a potential thereto, and the conductor region (e.g., polysilicon of the gate 120) of the trench gate structure (120/119) is in direct contact with the gate (135); and the dummy gate structure (121/129) (Takahashi, Fig. 1, ¶0062, ¶0064) includes a conductor region (121) comprised of polysilicon, and the conductor region (121) of the trench gate structure (121/129) configured to be in direct contact with the emitter electrode (110), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler by forming a plurality of trench gate structures including the trench gate structure and the third gate structure as a control trench gate structure of Takahashi connected to the gate wiring, and forming a first-type trench gate structure as a dummy trench-gate structure connected to the emitter electrode as taught by Takahashi to have a conductor covering the trench gate structure, and the conductor region of the trench gate structure is in direct contact with the gate; the conductor region of the third-type trench gate structure is in direct contact with the gate; the conductor region of the first-type trench gate structure configured is in direct contact with the emitter in order to provide a potential to the control trench gate and to fix the potential of the dummy gate structure to reduce fluctuations of the potential of the control gate and to reduce a loss at turn-off (Takahashi, ¶0027, ¶0074, ¶0075).
Regarding (3), Naijo teaches forming an IGBT device (Naijo, Figs. 1A-1B, ¶0022-¶0034) comprising a superjunction structure (e.g., 12n/12p and 13a/13p) (Naijo, Figs. 1A-1B, ¶0024-¶0025) and a trench gate electrode including a doped polysilicon with impurities to form the gate electrode (30) as electroconductive layer (Naijo, Figs. 1A-1B, ¶0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi by forming a trench gate structure including doped polysilicon with impurities as taught by Naijo to have a heavily doped polycrystalline semiconductor material in order to provide electroconductive layer having low resistivity to improve performance of the power device (Naijo, ¶0003, ¶0014, ¶0029, ¶0061).
Regarding Claim 2, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta discloses the superjunction device, wherein: the semiconductor region (25) (Hotta, Fig. 13, Col. 16, lines 40-51) of the first conductivity type and the semiconductor region (23) of the second conductivity type in the voltage sustaining layer (26) are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahash/Naijo by forming the super-junction structure, the trench gate structures and the body region in a stripe-shaped manner as taught by Naijo to have the trench gate structures and the base region that are arranged in a strip-shaped manner; and the trench gate structures and the base region are arranged in the same arrangement manners as the semiconductor region of the first conductivity type and the semiconductor region of the second conductivity type in the voltage sustaining layer in order to provide improved super-junction device with improved breakdown tolerance of IGBT elements (Naijo, ¶0003, ¶0014, ¶0061).
Regarding Claim 3, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta discloses the superjunction device, wherein: the base region (28) is an interconnected base region (e.g., the base region between the gate trenches is connected to the common emitter electrode E through the base contact region 34) (Naijo, Fig. 13, Col. 8, lines 17-30).
Regarding Claim 4, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta discloses the superjunction device, wherein: a doping concentration of the carrier storage layer (e.g., n+ - type concentrated accumulation region 40a) (Naijo, Fig. 13, Col. 16, lines 40-63) is higher than a doping concentration of the semiconductor region (n-type column 25) of the first conductivity type of the voltage sustaining layer (26).
Regarding Claim 9, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta does not specifically disclose that when the first conductivity type is n-type, total charges of the effective donor impurities in the semiconductor region of the first conductivity type of the voltage sustaining layer have a no more than 50% difference relative to total charges of the effective acceptor impurities in the semiconductor region of the second conductivity type of the voltage sustaining layer; when the first conductivity type is p-type, total charges of the effective acceptor impurities in the semiconductor region of the first conductivity type of the voltage sustaining layer have a no more than 50% difference relative to total charges of the effective donor impurities in the semiconductor region of the second conductivity type of the voltage sustaining layer.
However, Naijo teaches forming an IGBT device (Naijo, Figs. 1A-1B, ¶0022-¶0034) comprising a super-junction structure (e.g., 13a/13p) (Naijo, Figs. 1A-1B, ¶0024-¶0025), wherein the concentration of the impurity element contained in the semiconductor region (e.g., p-type regions 13p) of the second conductivity type (Naijo, Figs. 1A-1B, ¶0031) is higher than the concentration of the impurity element contained in the semiconductor region (e.g., n-type regions 13n) of the first conductivity type; and as the result (Naijo, Figs. 1A-1B, 5A-5B, ¶0053-¶0061), in the semiconductor device, a negative resistance generally does not take place during an avalanche breakdown, and thus, the localized current concentrations are not formed inside the element, and the tolerance to breakdown increases.
Thus, a person of ordinary skill in the art would recognize that forming the super-junction having the concentration of the impurity element contained in the p-type regions higher than that in the n-type regions and optimizing the difference between the concentrations of the impurity element of the p-type regions and the n-type regions would prevent formation of localized current concentrations inside the element so that the tolerance to breakdown of IGBT element would increase.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi/Naijo by forming a superjunction having the concentration of the impurity element contained in the semiconductor region of the second conductivity type is higher than that in the semiconductor region of the first conductivity type as taught by Naijo to have superjunction device, wherein: when the first conductivity type is n-type, total charges of the effective donor impurities in the semiconductor region of the first conductivity type of the .
Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,737,491 to Hotta in view of Hirler (US 2015/0115355), Takahashi (US 2009/0283797), and Naijo (US 2014/0077255) as applied to claim 1, and further in view of Saito (US 2008/0211020), and Gamerith et al. (US 2014/0124851, hereinafter Gamerith).
Regarding Claim 5, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta does not specifically disclose that a doping concentration of the assist layer is lower than a doping concentration of the semiconductor region of the first conductivity type of the voltage sustaining layer, or is equal to or close to a doping concentration of the semiconductor region of the first conductivity type of the voltage sustaining layer, or is equal to or close to a doping concentration of the semiconductor region of the first conductivity type of the voltage sustaining layer and a doping concentration of the carrier storage layer.
However, Saito teaches forming a super-junction device (Saito, Fig. 8, ¶0003, ¶0026-¶0040, ¶0071-¶0074) including n-pillar layer (3a/3b) (Saito, Fig. 8, ¶0027) and p-type pillar layer (4) adjacent to each other by a pn-junction to realize a high avalanche withstand capability, and a buffer layer (20) (Saito, Fig. 8, ¶0072) in direct contact with the super-junction (3/4), wherein a doping concentration of the buffer layer (20) is lower than a doping concentration of the semiconductor region (3a/3b) of the first conductivity type of the voltage sustaining layer so as to increase the breakdown voltage by the amount of voltage held by the buffer layer (20).
Further, Gamerith teaches forming an IGBT device (Gamerith, Fig. 2, ¶0053-¶0064) comprising a buffer layer including sub-layers (121-123) (Gamerith, Fig. 2, ¶0055-¶0056) such that the lower sub-layer (123) have higher doping concentration of n-dopants than the upper sub-layer (121) to provide a low on-resistance of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi/Naijo by forming a buffer layer 
Regarding Claim 7, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta does not specifically disclose that at least one lightly doped semiconductor region of the first conductivity type is included in the semiconductor region of the first conductivity type of the voltage sustaining layer; a bottom of the semiconductor region of the second conductivity 5type of the voltage sustaining layer is surrounded by the semiconductor region of the first conductivity type of the voltage sustaining layer; the lightly doped semiconductor region of the first conductivity type is in direct contact with the buffer region or is in direct contact with the assist layer, the lightly doped semiconductor region of the first conductivity type is further in direct contact with the carrier storage layer; the doping concentration of the lightly doped semiconductor region of the first conductivity type is the same as or close to the doping concentration of the assist layer.
However, Saito teaches forming a super-junction device (Saito, Fig. 8, ¶0003, ¶0026-¶0040, ¶0071-¶0074) including n-pillar layer (3a/3b) (Saito, Fig. 8, ¶0027) and p-type pillar layer (4) adjacent to each other by a pn-junction to realize a high avalanche withstand capability, and a buffer layer (20) (Saito, Fig. 8, ¶0072) in direct contact with the super-junction (3/4), wherein a doping concentration of the buffer layer (20) is lower than a doping concentration of the semiconductor region (3a/3b) of the first conductivity type of the voltage sustaining layer so as to increase the breakdown voltage by the amount of voltage held by the buffer layer (20); and the n-pillar layer (3a/3b) of the super-junction includes at least one lightly doped semiconductor region (3b) (Saito, Fig. 8, ¶0028) of the first conductivity type is included in the semiconductor region (3a/3b) of the first conductivity type of the voltage sustaining layer; a bottom of the semiconductor region (4) of the second conductivity 5type of the voltage sustaining layer is surrounded 
Further, Gamerith teaches forming an IGBT device (Gamerith, Fig. 2, ¶0053-¶0064) comprising a buffer layer including sub-layers (121-123) (Gamerith, Fig. 2, ¶0055-¶0056) such that the lower sub-layer (123) have higher doping concentration of n-dopants than the upper sub-layer (121) to provide a low on-resistance of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi/Naijo by forming a buffer layer including a plurality of sub-layers having different concentration of n-dopants as taught by Gamerith, wherein the upper buffer sub-layer with lower concentration of n-dopants is formed as an assistance layer, and forming the n-type pillar layers of the super-junction including a lower impurity concentration than n-type pillars of the super-junction as taught by Saito, wherein the super-junction structure including  a lower impurity concentration regions is in direct contact with the carrier storage layer of Hotta to have superjunction device, wherein: at least one lightly doped semiconductor region of the first conductivity type is included in the semiconductor region of the first conductivity type of the voltage sustaining layer; a bottom of the semiconductor region of the second conductivity 5type of the voltage sustaining layer is surrounded by the semiconductor region of the first conductivity type of the voltage sustaining layer; the lightly doped semiconductor region of the first conductivity type is in direct contact with the buffer region or is in direct contact with the assist layer, the lightly doped semiconductor region of the first conductivity type is further in direct contact with the carrier storage layer; the doping concentration of the lightly doped semiconductor region of the first conductivity type is close to the doping concentration of the assist layer in order to provide improved super-junction device with improved breakdown voltage and a high avalanche withstand capability; and to provide a low on-resistance of the device (Saito, ¶0003, ¶0039-¶0040, ¶0073; Gamerith, ¶0055-¶0056, ¶0061).
Regarding Claim 10, Hotta in view of Hirler, Takahashi, Naijo, Saito, and Gamerith discloses the superjunction insulated gate bipolar transistor device of claim 7. Further, Hotta does not specifically disclose that when the first conductivity type is n-type, total charges of the effective donor impurities in the 
However, Naijo teaches forming an IGBT device (Naijo, Figs. 1A-1B, ¶0022-¶0034) comprising a super-junction structure (e.g., 13a/13p) (Naijo, Figs. 1A-1B, ¶0024-¶0025), wherein the concentration of the impurity element contained in the semiconductor region (e.g., p-type regions 13p) of the second conductivity type (Naijo, Figs. 1A-1B, ¶0031) is higher than the concentration of the impurity element contained in the semiconductor region (e.g., n-type regions 13n) of the first conductivity type; and as the result (Naijo, Figs. 1A-1B, 5A-5B, ¶0053-¶0061), in the semiconductor device, a negative resistance generally does not take place during an avalanche breakdown, and thus, the localized current concentrations are not formed inside the element, and the tolerance to breakdown increases.
Thus, a person of ordinary skill in the art would recognize that forming the super-junction having the concentration of the impurity element contained in the p-type regions higher than that in the n-type regions including the lightly doped n-type regions and optimizing the difference between the concentrations of the impurity element of the p-type regions and the n-type regions including the lightly doped n-type regions would prevent formation of localized current concentrations inside the element so that the tolerance to breakdown of IGBT element would increase.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi/Naijo/Saito/Gamerith by forming a superjunction having the concentration of the impurity element contained in the semiconductor region of the second conductivity type is higher than that in the semiconductor region of the first .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,737,491 to Hotta in view of Hirler (US 2015/0115355), Takahashi (US 2009/0283797), and Naijo (US 2014/0077255) as applied to claim 1, and further in view of Gamerith (US 2014/0124851).
Regarding Claim 6, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta does not specifically disclose that a doping concentration of the buffer region is higher than a doping concentration of the assist layer, or is equal to or close to a doping concentration of the assist layer, or is equal to or close to a doping concentration of the assist layer and a doping concentration of the semiconductor region of the first conductivity type of the voltage sustaining layer, or is equal to or close to a doping concentration of the assist layer, a doping concentration of the semiconductor region of the first conductivity type and a doping concentration of the carrier storage layer.
However, Gamerith teaches forming an IGBT device (Gamerith, Fig. 2, ¶0053-¶0064) comprising a buffer layer including sub-layers (121-123) (Gamerith, Fig. 2, ¶0055-¶0056) such that the lower sub-layer (123) have higher doping concentration of n-dopants than the upper sub-layer (121) to provide a low on-resistance of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the superjunction device of Hotta/Hirler/Takahashi/Naijo by forming a buffer layer including a plurality of sub-layers having different concentration of n-dopants as taught by Gamerith, wherein the upper buffer sub-layer with lower concentration of n-dopants is formed as an assistance layer to have superjunction device, wherein: a doping concentration of the buffer region is higher than a doping .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,737,491 to Hotta in view of Hirler (US 2015/0115355), Takahashi (US 2009/0283797), and Naijo (US 2014/0077255) as applied to claim 1, and further in view of Utsumi et al. (US 2018/0097069, hereinafter Utsumi).
Regarding Claim 8, Hotta in view of Hirler, Takahashi, and Naijo discloses the superjunction insulated gate bipolar transistor device of claim 1. Further, Hotta does not specifically disclose that bottoms of the trench gate structures are surrounded by heavily doped semiconductor regions of the second conductivity type; and the heavily doped semiconductor region of the second conductivity type is in direct contact with the voltage sustaining layer. However, Utsumi teaches forming a gate trench semiconductor device including IGBT (Utsumi, Fig. 1, ¶0001-¶0002, ¶0051-¶0068, ¶0135), wherein bottoms of the trench gate structures (12/11) are surrounded by heavily doped semiconductor regions (e.g., p+ -type regions 4) (Utsumi, Fig. 1, ¶0054-¶0055) of the second conductivity type (e.g., p-type); and the heavily doped semiconductor region (4) of the second conductivity type is in direct contact with the n-type drift layer (2) to prevent high electric fields from being applied to the portion of the gate insulating layer (11) on the bottom surface of the gate trench (9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the superjunction device of Hotta/Hirler/Takahashi/Naijo by forming a p+ -type regions surrounding the bottoms of the trench gate structures in the drift region as taught by Utsumi, wherein the drift region includes the super-junction of Hotta to have superjunction device, wherein: bottoms of the trench gate structures are surrounded by heavily doped semiconductor regions of the second conductivity type; and the heavily doped semiconductor region of the second conductivity type is in direct contact with the voltage sustaining layer in order to prevent high electric fields from being applied to the portion of the gate insulating layer on the bottom surface of the gate trench, and thus to increase the dielectric breakdown field strength of the gate insulating film (Utsumi ¶0034, ¶0035, ¶0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891